IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-14-00278-CR

ROBERT LANCE WATKINS,
                                                           Appellant
v.

THE STATE OF TEXAS,
                                                           Appellee



                           From the 19th District Court
                            McLennan County, Texas
                           Trial Court No. 2013-284-C1


                            ABATEMENT ORDER


      The appellant’s brief is overdue in this appeal.       The Clerk of the Court’s

December 11, 2014 letter to appellant’s counsel states:

           Our records indicate that the appellant’s brief was due on or before
      December 4, 2014. To date, no brief has been filed.

             You will notice that the trial court has been copied with this letter
      as required by the Rules of Appellate Procedure. TEX. R. APP. P. 38.8(b)(2).
      Presumably, the purpose of notifying the trial court is to allow
      intervention by the trial court before the Court has to formally abate the
      proceeding for a hearing.
               Unless a brief or satisfactory response is received within 14 days,
        this Court must abate the appeal and order the trial court to immediately
        conduct a hearing pursuant to TEX. R. APP. P. 38.8(b)(2) & (3).

        Because appellant’s brief was not filed within 14 days as required, we abate this

appeal to the trial court to conduct any necessary hearings within 21 days of the date of

this order in accordance with Texas Rule of Appellate Procedure 38.8(b)(2) and (3). TEX.

R. APP. P. 38.8(b)(2), (3).

        The supplemental clerk’s and reporter’s records required by the rule, if any, are

ordered to be filed within 35 days of the date of this Order. See id.



                                                 PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal abated
Order issued and filed January 15, 2015
Do not publish




Watkins v. State                                                                     Page 2